UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4655
DAVID VIGIL-MEDINA,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-01-76)

                      Submitted: March 14, 2002

                      Decided: March 26, 2002

        Before NIEMEYER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

E. Clarke Dummit, THE DUMMIT LAW FIRM, Winston-Salem,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Arnold L. Husser, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.
2                  UNITED STATES v. VIGIL-MEDINA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   David Vigil-Medina was convicted for illegally reentering the
United States as a removed alien, in violation of 8 U.S.C.A. § 1326(a)
(West 1999). Vigil-Medina received an enhanced sentence under
§ 1326(b)(2) because he was deported in 1990 after a conviction for
an aggravated felony; in 1999, Vigil-Medina was convicted by a New
York state court of hindering prosecution in the first degree, a class
D felony. Finding no error, we affirm his conviction and sentence.

   According to 8 U.S.C.A. § 1101(a)(43)(S) (West 1999 & Supp.
2001), the term "aggravated felony" includes offenses relating to
obstruction of justice for which the term of imprisonment is at least
one year. Vigil-Medina’s state conviction was based upon his trans-
porting three individuals whom he knew were being pursued by the
police on charges of murder; furthermore, in his plea agreement with
the state prosecutor, he admitted to acting with the intent to prevent,
hinder, or delay their discovery. Thus, Vigil-Medina’s actions clearly
obstructed the execution of justice as defined by § 1101, and his 1999
conviction satisfied the elements for his current conviction and sen-
tence under § 1326(b). Accordingly, we affirm Vigil-Medina’s con-
viction and sentence. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                          AFFIRMED